Case 2:14-cv-06685-SDW-LDW Document 122 Filed 06/17/20 Page 1 of 1 PageID: 521



 NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY



  KAREEM TILLERY,                                     Civil Action No. 14-6685 (SDW) (LDW)

                              Plaintiff,
                  v.                                  ORDER
  PO DEBRA RODREGUEZ, PO KILLIMET,
  PO JOSEPH DEVLIN, PO ARGAST, and
  PO MILLER,
                                                      June 17, 2020
                              Defendants.


 WIGENTON, District Judge.

        Before this Court is Magistrate Judge Leda Dunn Wettre’s (“Judge Wettre”) Report and

 Recommendation (“R&R”), dated April 28, 2020, which recommends that Defendants’ Motion to

 Enforce the Settlement (D.E. 111) be granted. No objections to the R&R were filed.

        This Court has reviewed the reasons set forth by Judge Wettre in the R&R and the other

 documents in this matter. Based on the foregoing, and for good cause shown, it is hereby

        ORDERED that the R&R of Judge Wettre (D.E. 120) is ADOPTED as the conclusions

 of law of this Court.

        SO ORDERED.

                                                    s/ Susan D. Wigenton, U.S.D.J.

 Orig: Clerk
 cc:   Leda Dunn Wettre, U.S.M.J.
       Parties
